Case: 12-13267    Date Filed: 02/05/2013   Page: 1 of 3

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-13267
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:11-cr-00364-WS-C-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RODERICK BERNARD MYLES,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (February 5, 2013)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Roderick Myles appeals his 180-month sentence, after pleading guilty to

one count of bank robbery in violation of 18 U.S.C. § 2113(a). On appeal, Myles
              Case: 12-13267     Date Filed: 02/05/2013    Page: 2 of 3

argues that his sentence was substantively unreasonable. He argues that all of his

prior robberies were related and if they had all been prosecuted in the same county

then the applicable guideline range would have been lower. He argues that his

criminal history points account for his prior robberies, and that a 180-month

sentence is not necessary for deterrence, protection of the public, or punishment.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). In determining

substantive reasonableness, we examine the totality of the circumstances, including

an evaluation of whether the statutory factors in 18 U.S.C. § 3553(a) support the

sentence. United States v. Gonzales, 550 F.3d 1319, 1324 (11th Cir. 2008). The

district court shall impose a sentence “sufficient, but not greater than necessary to

comply with the purposes” of § 3553(a)(2), which include the need to reflect the

seriousness of the offense, to promote respect for the law, to provide just

punishment for the offense, to afford deterrence of criminal conduct, and to protect

the public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2).

The court shall also consider the nature and circumstances of the offense and the

history and characteristics of the defendant, as well as the kinds of sentence and the

sentencing range established. 18 U.S.C. §§ 3553(a)(1), (a)(4). We will find the

sentence substantively unreasonable only if left with the firm conviction that the




                                          2
              Case: 12-13267     Date Filed: 02/05/2013   Page: 3 of 3

district court committed a clear error of judgment in weighing the § 3553(a)

factors. United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc).

      The 180-month sentence is substantively reasonable in light of the

circumstances and the § 3553(a) factors. The application of, and consideration of,

the sentence under the career offender Guidelines was not improper under U.S.S.G.

§ 4A1.2(a)(2), which provides that prior sentences that are not separated by an

intervening arrest are counted separately unless the sentences result from offenses

in the same charging instrument or the sentences were imposed on the same day.

Furthermore, the district court properly gave weight to the seriousness of the

offense and Myles’s criminal history. 18 U.S.C. § 3553. Therefore, the district

court did not abuse its discretion in imposing a 180-month sentence.

AFFIRMED.




                                         3